Mr. Presiding Justice Gary delivered the opinion of the Court. The abstract of the appellant labels this case as appeal, and itself—a corporation—plaintiff in error; does not show that any judgment was ever entered, or any bill of exceptions made. If upon such an abstract we went into the merits so far as they were shown, it would appear that the appellant promised to pay the appellee one thousand dollars for doing what he did do, and when it was done, would not pay anything. In such a case, the judgment—if there be one, as the briefs assume—should be affirmed, and it is accordingly done. ' Ho fault can be found in the instructions which the abstract says were given for the appellee, and all that the appellant asked were given, except one—to find for the defendant. The case was fully proved, and the result was right. Affirmed.